DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Response to Applicant’s Restriction/Election Response
3.	Applicant’s election without traverse of the Group/Species I (Figs. 1-4) corresponding to claims 1-8 and 18-20 in the reply filed on 06/14/22 has been acknowledged.  
Therefore, non-elected claims 9-17 have been considered/treated as withdrawn claims, and the Examiner will examine on merits the elected claims 1-8 and 18-20.
The restriction/election of Species requirement is now deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-8 and 18-20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Lisnyak et al (2021/0071801 A1) in view of EIJI (WO 2014/098068 A1).
Regarding claims 1 and 18, Lisnyak et al discloses a pipeline crawler for inspecting a pipe, the pipeline crawler comprising: 
a chassis (Figs. 1-2, 4); 
a transmitter assembly (Fig. 12) connected to the chassis (paras. [0085], [0087]),
the transmitter assembly including:
an arc-shaped transmitter arm (Figs. 1-2 connecting transmitters (1206) around the pipe, e.g, 104, 106, 108) having a first end (a starting point of the arm) and a second end (an end point of the arm) (see Figs. 1-2),
a first transmitter motor that is configured to position the arc-shaped transmitter arm relative to a center of the pipe (paras. [0056], [0077]),
a transmitter (1206) disposed on the first end of the arc-shaped transmitter arm,
a second transmitter motor (1212, 1214) that is attached to the first end of the arc-shaped transmitter arm and that is configured to position the transmitter relative to the arc-shaped transmitter arm (Fig. 12; paras. [0085], [0087-0088]), and
a receiver assembly (Fig. 12) connected to the chassis (paras. [0085], [0087]), 
the receiver assembly including:
an arc-shaped receiver arm (Figs. 1-2 connecting receivers (1206) around the pipe, e.g, 104, 106, 108) having a first end (a starting point of the arm) and a second end (an end point of the arm) (see Figs. 1-2),
a first receiver motor that is configured to position the arc-shaped receiver arm relative to the center of the pipe (paras. [0056], [0077]),
a receiver (1206) disposed on the second end of the arc-shaped receiver arm, wherein the transmitter interacts with the receiver to generate imaging data that describes a particular section of the pipe (e.g., using video camera, 1208) (Fig. 12; paras. [0002], [0004], [0085]), and
a second receiver motor (1212, 1214) that is attached to the second end of the arc-shaped receiver arm and that is configured to position the receiver relative to the arc-shaped receiver arm (Fig. 12; paras. [0085], [0087-0088]).
Note: the element (1206) is the wireless radio transmitter and/or receiver.
`	Lisnyak et al does not seem to particularly disclose:
a transmitter counterweight that is attached to the second end of the arc-shaped transmitter arm;
a receiver counterweight that is attached to the first end of the arc-shaped receiver arm.
	


However, EIJI teaches pipe inspection robot and method of inspecting pipe comprising:
a counter weight for securing a weight balance is disposed at an appropriate position in the vicinity of both ends in the circumferential direction of a rotating member (32), so that, it is possible to ensure the stability at least when the position of the center of gravity moves by the rotation of the rotation member (Figs. 10-11, see translation document, since no paragraph indicator/locator).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the pipeline crawler for inspecting the pipe as taught by Lisnyak et al to incorporate/combine EIJI’s teaching as above so that the transmitter further includes the counterweight that is attached to the second end of the arc-shaped transmitter arm, and 
the receiver further includes the counterweight that is attached to the first end of the arc-shaped receiver arm, in order to secure a weight balance, which is disposed at an appropriate position in the vicinity of the both ends, so that, it is possible to ensure the stability at least when the position of the center of gravity moves by a rotation of a rotation member/element.
Regarding claim 2, Lisnyak et al discloses, wherein the arc-shaped transmitter arm has a first radius and the arc-shaped receiver arm has a second radius that is equal to the first radius of the arc-shaped transmitter arm (Figs. 1-2 connecting transmitters/receivers (1206) around the pipe, e.g, 104, 106, 108) having a first end (a starting point of the arm) and a second end (an end point of the arm), wherein the arc-shaped transmitter arm and the arc-shaped receiver arm are substantially the same.
Regarding claim 3, Lisnyak et al discloses, wherein the first radius and the second radius are each greater than a radius of the pipe (Figs. 1-2 connecting transmitters/receivers (1206) around the pipe, e.g, 104, 106, 108) having a first end (a starting point of the arm) and a second end (an end point of the arm), and since the first radius and the second radius are positioned outside of the pipe, so that the first radius and the second radius would be greater than the radius of the pipe.
Regarding claim 4, Lisnyak et al discloses the first transmitter motor that is configured to position the arc-shaped transmitter arm relative to the center of the pipe as discussed above.
Furthermore, Lisnyak et al teaches wheels (1100) corotating to move the pipe crawler including the arc-shaped transmitter arm in a first direction (e.g., perpendicular to the axis of a wheel, 1102) on a pipe surface, counterrotate to move the pipe crawler including the arc-shaped transmitter arm in a second direction (e.g., parallel to the axis of a wheel, 1102) on the pipe surface, or rotate independently to move the pipe crawler in the first direction and the second direction simultaneously (paras. [0084], [0104]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the first transmitter motor is configured to position the arc-shaped transmitter arm relative to a center of the pipe by rotating the arc-shaped transmitter arm (by using wheels) around the center of the pipe, as a matter of a reference point in which to move/rotate by utilizing the reference point, for substantially the same reason(s)/rational as discussed above.
Regarding claim 5, Lisnyak et al discloses the transmitter counterweight and the receiver counterweight.
Furthermore, EIJI teaches the counter weight for securing a weight balance is disposed at an appropriate position in the vicinity of both ends in the circumferential direction of a rotating member (32), so that, it is possible to ensure the stability at least when the position of the center of gravity moves by the rotation of the rotation member.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the pipeline crawler for inspecting the pipe as taught by Lisnyak et al to incorporate/combine EIJI’s teaching as above so that the weight of the transmitter counterweight and the weight of the receiver counterweight are selected (to be positioned in the vicinity of both ends, respectively, in the circumferential direction of the pipe), so as to place an overall center of mass of the pipeline crawler above the center of the pipe. 
Regarding claim 6, Lisnyak et al discloses one or more mounts for supporting the pipeline crawler atop a pipeline (Fig. 25; para. [0119]).
Regarding claim 7, Lisnyak et al discloses the one or more mounts as discussed above.
Furthermore, Lisnyak et al discloses a respective wheel (1202) that is connected to the chassis (as above).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that each mount of the one or more mounts comprises a respective wheel that is connected to the chassis, as a simple design choice/preference.
Regarding claim 8, Lisnyak et al discloses a drive motor that,
(i) is affixed to the chassis (Figs. 1-2, 4); and (ii) is configured to rotate a wheel connected to the chassis so as to move the pipeline crawler along the pipeline (paras. [0049], [0056], [0066], [0003-0004], [0006]).
Regarding claim 19, Lisnyak et al discloses connecting one or more mounts to the chassis (as above and/or Fig. 25) to support the pipeline crawler atop a pipeline, (Fig. 25; para. [0119]). 
Furthermore, Lisnyak et al teaches wheels (1100), which is connected to the chassis (as above), corotating to move the pipe crawler including the arc-shaped transmitter arm in a first direction (e.g., perpendicular to the axis of a wheel, 1102) on a pipe surface, counterrotate to move the pipe crawler including the arc-shaped transmitter arm in a second direction (e.g., parallel to the axis of a wheel, 1102) on the pipe surface, or rotate independently to move the pipe crawler in the first direction and the second direction simultaneously (Fig. 11; paras. [0084], [0104]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to implicitly/readily realize/recognize that each mount of the one or more mounts comprises the respective wheel that is connected to the chassis.
Regarding claim 20, Lisnyak et al discloses:
affixing a drive motor to the chassis and to the one or more mounts connected to the chassis, wherein the drive motor is configured to rotate the respective wheel connected to the chassis, so as to move the pipeline crawler along the pipeline (Fig. 25; paras. [0003-0004], [0006], [0119], [0049], [0056], [0066], [0083-0086]).

Conclusion
7.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Rajagopalan et al (2018/0117718 A1), Self powered welding systems/methods.
B) 	Pelrine et al (5,392,715), In pipe running robot and method of running robot.
	C)	Angle et al (6,112,809), Downhole tools with a mobility device.
	D)	Shishido et al (5,090,259), Pipe inspection apparatus having a self propelled unit.

8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

9.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SHAWN S AN/Primary Examiner, Art Unit 2483